Citation Nr: 1755522	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-18 592A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.

(The issue of entitlement to a waiver of recovery of an overpayment of VA benefits, in the amount of $20,438.00, is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record shows the Veteran's psychiatric symptoms have been variously diagnosed.  Accordingly, the Board has characterized the claim broadly, as reflected on the title page.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

The Veteran initiated a claim for service connection for posttraumatic stress disorder (PTSD) in June 2012.  He contends his psychiatric symptoms are related to service, to include his experiences while on Honor Guard burial duty, during which he participated in the burial of approximately 150 veterans, presented American flags to immediate family members, and dropped coffins and/or fell into graves on multiple occasions due to wet conditions.  He also referenced being thrown over the side of a United States aircraft carrier onto the "catwalk" while on watch duty during a severe storm in the middle of the night.

Post-service VA treatment records show in June and July of 2012, the Veteran was diagnosed with major depressive disorder and anxiety disorder by a VA psychiatrist.  Agoraphobia and PTSD were ruled out.  Beginning in October 2013, the Veteran was diagnosed with major depressive disorder and PTSD by a VA nurse practitioner and a VA social worker on multiple occasions.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded any VA examination.  The record shows his psychiatric symptoms have been variously diagnosed.  He has asserted his symptoms are related to in-service experiences, as noted above.  Under these circumstances, the Board finds a remand is warranted pursuant to McLendon, in order to afford the Veteran a VA examination clarify his psychiatric diagnoses and to assess their etiology.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service, to include his experiences with burial duty and being thrown onto the "catwalk" of his ship during a severe storm.

The examiner should assume the Veteran is a credible historian with regard to his in-service experiences.

In providing his or her opinion, the examiner must address the lay statements by the Veteran and his friends, J.K. and D.A., recounting his symptoms, as well as the statements by the Veteran's brothers, S.P. and B.P., to the effect that the Veteran had no psychiatric symptoms prior to service, but was completely changed upon his return. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Ensure the VA examination report complies with the Board's remand instructions, and undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




